1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     matthew_bockmon@fd.org
5
6    Attorney for Defendant
     KASIE R. LYDELL
7
8                             IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                   )   Case No. 6:18-mj-032 JDP
11                                                )
         Plaintiff,                               )
12                                                )   STIPULATION AND ORDER
            v.                                    )   TO CONTINUE CHANGE OF PLEA;
13                                                )   WAIVER OF PERSONAL APPEARANCE;
      KASIE R. LYDELL,                            )   AND REQUEST TO APPEAR BY VIDEO
14                                                )   CONFERENCE
         Defendant.                               )
15                                                )   Date: October 30, 2018
                                                  )   Time: 10:00 a.m.
16                                                    Judge: Hon. Jeremy D. Peterson
17
            IT IS HEREBY STIPULATED by and between the parties hereto through their
18
     respective counsel that the change of plea and sentencing hearing currently scheduled for
19
     October 30, 2018, may be continued to November 28, 2018 at 10:00 a.m.
20
            Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant, KASIE R.
21
     LYDELL, having been advised of her right to be present at all stages of proceedings, hereby
22
     requests this Court permit her to waive her right to personally appear for her Change of Plea and
23
     be allowed to appear via video conference from the United States District Court in Redding,
24
     California. Ms. Lydell agrees that her interests shall be represented at all times by the presence
25
     of her attorney, Assistant Federal Defender David Harshaw, the same as if she were personally
26
     present, and requests that this Court allow her attorney-in-fact to represent her interests at all
27
     times. The government has no objection to this request.
28

                                                       -1-
1             Ms. Lydell respectfully request this Court grant a waiver of her right and obligation to be
2    personally present at the Change of Plea and that she be permitted to appear via video conference
3    from the United States District Court in Redding, California. Travel to Yosemite National Park
4    represents a financial hardship.
5                                                   Respectfully Submitted,
6                                                   HEATHER E. WILLIAMS
                                                    Federal Defender
7
     Dated: October 26, 2018                        /s/ Matthew C. Bockmon_______________ __
8                                                   MATTHEW C. BOCKMON
                                                    Assistant Federal Defender
9                                                   Attorney for KASIE LYDELL
10
                                                    McGREGOR SCOTT
11                                                  United States Attorney
12
     Dated: October 26, 2018                        /s/ Matthew C. Bockmon for S. St. Vincent
13                                                  SUSAN ST. VINCENT
                                                    Legal Officer
14
15
                                                  ORDER
16
              GOOD CAUSE APPEARING, the above Stipulation to Continue Change of Plea,
17
     request for defendant’s waiver of personal appearance and request to appear via video
18
     conference from the United States District Court in Redding, California for her Change of Plea
19
     hearing on November 28, 2018 at 10:00 a.m. is hereby accepted and adopted.
20
21   IT IS SO ORDERED.
22
23   Dated:      October 29, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                      -2-
